Exhibit 10.19

 

On January 24, 2006, RightNow Technologies, Inc. (the “Company”) appointed Jason
Mittelstaedt as Vice President of Marketing pursuant to the terms of an offer
letter which is substantially the same as the Company’s form of executive
officer offer letter that was filed as Exhibit 10.9 to the Company’s
registration statement on Form S-1 (File No. 333-115331) initially filed with
the Securities and Exchange Commission on May 10, 2004, as amended, and which
form (but not the schedule attached thereto) is incorporated herein by
reference.  Set forth below are the material terms of the offer letter with
Mr. Mittelstaedt that are different from the Company’s form of executive officer
offer letter.

 

Name

 

Letter
Date

 

Salary

 

Number
of Option
Shares

 

Vesting Acceleration

 

Bonus

 

Other Key Terms

 

 

 

 

 

 

 

 

 

 

 

 

 

Jason Mittelstaedt

 

1/24/06

 

$

160,000

 

75,000

 

Acceleration of options in the event of a change of control and termination of
Mr. Mittelstaedt’s employment within 12 months following the change of control.

 

Offer letter states Mr. Mittelstaedt is entitled to an on-target bonus potential
of $50,000 effective January 1, 2006.

 

If Mr. Mittelstaedt’s employment is terminated for a reason other than cause, he
will be paid salary continuation for 6 months (based on his salary and bonus)
and vesting will accelerate on 12.5% of his options.



Offer letter does not include a discussion of other benefit programs or the
Company’s Employee Inventions and Proprietary Rights Assignment Agreement
because Mr. Mittelstaedt was already an employee of the Company.

 

--------------------------------------------------------------------------------